United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Sea Side, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1712
Issued: April 17, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 10, 2018 appellant filed a timely appeal from an April 25, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1
Appellant also filed a timely request for oral argument in this case. By order dated March 12, 2019, the Board
exercised its discretion and denied appellant’s request as the arguments could be addressed in a decision based on the
case record and oral argument would further delay issuance of a Board decision and not serve a useful purpose. Order
Denying Request for Oral Argument, Docket No. 18-1712 (issued March 12, 2019).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to evidence in the case record that was before OWCP at the time
of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted November 8, 2017 employment incident.
FACTUAL HISTORY
On December 21, 2017 appellant, then a 33-year-old medical supervisor assistant, filed a
traumatic injury claim (Form CA-1) alleging that, on November 8, 2017, she received a flu shot
vaccination from the employing establishment which caused nerve damage while in the
performance of duty. She first sought medical treatment on November 9, 2017 and stopped work
on November 16, 2017. On the reverse side of the form, appellant’s supervisor agreed with her
statements as to fact of injury and checked the box marked “yes” when asked if appellant was
injured in the performance of duty.
In a November 16, 2017 work status note, Tracy Hydorn, a physician assistant, reported
that appellant was evaluated at the Veterans’ Affairs (VA) General Medical Clinic and could return
to full duty on November 20, 2017.
Work status notes dated December 20, 2017 were also submitted from Dr. Dale A.
Helman, a Board-certified neurologist, who noted treatment for cervical radiculopathy and
cervicobrachialgia.
In a development letter dated January 8, 2018, OWCP informed appellant that the evidence
of record was insufficient to support her claim. Appellant was advised of the factual and medical
evidence necessary to establish her claim. In separate development letter of even date, OWCP
requested that the employing establishment provide comments pertaining to her alleged traumatic
injury claim. It afforded appellant and the employing establishment 30 days for submission of the
necessary evidence.
On January 11, 2018 appellant responded to OWCP’s development letter. She reported
that, on November 8, 2017, she received a flu shot which was required by the employing
establishment. Appellant explained that she felt pain in her right arm immediately after the flu
shot. She sent pictures to the nurse who administered the vaccination and was told to seek
treatment at urgent care, which she did. Appellant reported to work the following Monday, but
had continued pain and was instructed by her supervisor to seek treatment with the employing
establishment’s health clinic. She believed that her condition was connected to the flu shot because
she only experienced pain in her right arm with no pain on the left. Appellant sought treatment
with her primary care physician due to continued pain and was referred to a neurologist. She
reported that she had received flu shots in prior years without issue. Appellant further stated that
she had no prior work-related injuries.
In a January 30, 2018 report, Dr. Helman reported that he first evaluated appellant
approximately one month prior due to complaints of tingling in her right arm and, at times, on the
right side of her body. He reported that this dated back to the possibility of getting a flu vaccine
about a month and a half earlier. Dr. Helman explained that appellant’s evaluation thus far had
included a magnetic resonance imaging (MRI) scan of the head and an electrodiagnostic study.

2

He reported that the electrodiagnostic testing was unremarkable and the MRI scan revealed what
appeared to be possible microangiopathic issues. Dr. Helman reported that this was somewhat
enigmatic, but that her history was somewhat compelling that it was work related because of the
vaccine. He explained that he was an expert on immunology and may send appellant to a specialist
for a follow up. In a January 30, 2018 work status note, Dr. Helman diagnosed paresthesia of the
skin.
By decision dated February 7, 2018, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish that the November 8, 2017 employment incident
occurred as alleged.
On March 30, 2018 appellant requested reconsideration of OWCP’s decision.
Correspondence was submitted from the employing establishment discussing its
mandatory seasonal influenza program participation for all employees, which was to be
implemented by November 30, 2017.
In a letter received on February 13, 2018, R.H., appellant’s supervisor, reported that the
employing establishment concurred with her allegations regarding the November 8, 2017
employment incident. She further stated that the employing establishment mandated that all
employees receive the flu shot as a preventative health service program.
In progress notes dated November 13, 2017 from the VA General Medical Clinic,
Dr. Mary L. Roberts, Board-certified in internal medicine, reported that appellant received a flu
vaccine on November 9, 2017 and felt burning in her right arm and hand the moment the injection
was complete. The pain worsened the following day and she was evaluated in an emergency room
in New Jersey where she had traveled to attend her grandmother’s funeral. Dr. Roberts provided
findings on physical examination and diagnosed local reaction to influenza vaccine. She noted
that the neuropathic diagnosis of the right arm etiology was unclear.
In a November 15, 2017 progress note, Ms. Hydorn reported that appellant continued to
have soreness and tingling in the right arm and fingers following the flu vaccine.
By decision dated April 25, 2018, OWCP affirmed the February 7, 2018 decision, as
modified, finding that the evidence of record was insufficient to establish a diagnosed medical
condition causally related to the accepted November 8, 2017 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the

4

Supra note 2.

3

employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
In order to determine whether an employee actually sustained an injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred. The second component is whether the
employment incident caused a personal injury and generally can be established only by medical
evidence.7
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship.8 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted November 8, 2017 employment incident.
In progress notes dated November 13, 2017, Dr. Roberts reported that appellant received a
flu vaccine and experienced immediate burning and pain down her right arm and hand. The Board
finds that the report of Dr. Roberts is insufficient to establish appellant’s claim for a work-related
traumatic injury.10 In her report, Dr. Roberts failed to provide a firm medical diagnosis, only
noting reaction to influenza vaccine.11 The Board has consistently held that pain is a description
of a symptom and are not a firm medical diagnoses.12 Furthermore, Dr. Roberts’ opinion on causal
relationship is speculative as she failed to provide a definitive opinion on the cause of appellant’s

5

S.B., Docket No. 17-1779 (issued February 7, 2018); Gary J. Watling, 52 ECAB 278 (2001).

6

S.C., Docket No. 18-1242 (issued March 13, 2019); Michael E. Smith, 50 ECAB 313 (1999).

7

M.H., Docket No. 18-1737 (issued March 13, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

8

See 20 C.F.R. § 10.110(a); K.V., Docket No. 18-0723 (issued November 9, 2018); John M. Tornello, 35 ECAB
234 (1983).
9

See M.H., supra note 7; James Mack, 43 ECAB 321 (1991).

10

T.O., Docket No. 18-0139 (issued May 24, 2018).

11

D.R., Docket No. 18-1408 (issued March 1, 2019).

12
See B.P., Docket No. 12-1345 (issued November 13, 2012) (regarding pain); C.F., Docket No. 08-1102 (issued
October 10, 2008); J.S., Docket No. 07-881 (issued August 1, 2007).

4

condition, noting only that the neuropathic diagnosis of the right arm etiology was unclear.13 Thus,
her report is insufficient to meet appellant’s burden of proof.14
Dr. Helman’s January 30, 2018 report is also insufficient to establish a work-related
condition as a result of the November 8, 2017 vaccination.15 He noted that appellant’s condition
was somewhat enigmatic, but that her history was somewhat compelling that it was work related
because of the vaccine. Dr. Helman’s opinion on causation is speculative and couched in equivocal
terms as he admitted that he did not know the cause of appellant’s condition. To be of probative
value, a physician’s opinion on causal relationship should be one of reasonable medical certainty.16
Furthermore, it is unclear what diagnosed condition the physician was referring to in his report.
Dr. Helman’s speculative statement regarding causation failed to provide a sufficient explanation
as to the mechanism of injury pertaining to this traumatic injury claim, namely, how a flu
vaccination administered in the right arm would cause appellant injury.17 As the report lacks the
specificity and detail needed to establish a November 8, 2017 work-related traumatic injury, the
opinion of Dr. Helman is insufficient to establish appellant’s claim.18
The remaining medical evidence of record is also insufficient to establish appellant’s claim.
Dr. Helman’s November 20, 2017 and January 30, 2018 work notes provided the diagnoses of
paresthesia of the skin, cervical radiculopathy, and cervicobrachialgia. While these notes reported
that appellant had been seen for treatment, recommended work restrictions, or requested that she
be excused from work, they did not provide findings and opinions regarding the cause of her
condition.19 The Board has held that medical evidence that does not offer an opinion regarding
the cause of an employee’s condition is of no probative value.20

13

J.L., Docket No. 17-0572 (issued August 6, 2018).

14

L.H., Docket No. 17-0982 (issued July 9, 2018).

15

P.O., Docket No. 14-1675 (issued December 3, 2015); S.R., Docket No. 12-1098 (issued September 19, 2012).

16

See Beverly R. Jones, 55 ECAB 411 (2004).

17

See C.Z., Docket No. 16-0775 (issued October 20, 2016); S.W., Docket 08-2538 (issued May 21, 2009).

18

P.G., Docket No. 18-1547 (issued January 28, 2019).

19

L.D., Docket No. 18-1468 (issued February 11, 2019).

20
See L.B., Docket No. 18-0533 (issued August 27, 2018); C.B., Docket No. 09-2027 (issued May 12, 2010); S.E.,
Docket No. 08-2214 (issued May 6, 2009).

5

Ms. Hydorn’s notes from the VA clinic are of no probative value as physician assistants
are not considered physicians as defined under FECA.21 Consequently, their medical findings
and/or opinions lack probative value and are insufficient to establish appellant’s claim.22
The Board finds that because there is no rationalized medical evidence explaining how
appellant’s flu shot vaccination caused a diagnosed medical condition, appellant has not met her
burden of proof to establish her claim.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted November 8, 2017 employment incident.

21
5 U.S.C. § 8102(2) of FECA provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. M.M., Docket No. 18-1096 (issued December 14, 2018); E.T., Docket No. 17-0265 (issued May 25,
2018) (physician assistants are not considered physicians under FECA).
22
S.C., Docket No. 18-1242 (issued March 13, 2019); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). Federal
(FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013).

6

ORDER
IT IS HEREBY ORDERED THAT the April 25, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 17, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

